This action is upon a written "guarantee to said bank, or its successors or assigns, payment of the notes named herein, or any renewal or renewals of the whole or any part of any of said notes," one being a note of George E. Nolen, dated August 3, 1926, for $10,000.00, payable 90 days after date. The Nolan note referred to was, after several renewals and a partial payment of $1,000.00, embraced in a renewal note given by Nolan, at the instance of the defendants, which note included the amount of another note for $14,500.00, given by Nolan, not covered by the guarantee. This combined note was renewed several times and payments of $1,000.00 and $1,500.00 were made thereon, and from a sale of collateral $100.00 was applied on the principal, and such note referred *Page 461 
to collateral securities for the payment of the note and did not refer to the guaranty.
The note last referred to was, after its maturity, indorsed to the plaintiff by the receiver of the bank "without recourse on the undersigned City National Bank in Miami by H.J. Spurway (SEAL) As Receiver." The allegations and exhibits of the declaration warrant an inference that in taking the note including the guaranteed note and another not guaranteed, with collateral securities for the payment of the enlarged note, the bank intended to release the guarantors and to look to the collaterals as security for payment. This being so, the taker after maturity has no better rights in the premises than the payee bank.
Affirmed.
WHITFIELD, TERRELL, BROWN and CHAPMAN, J.J., concur.